UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SP On On ret eget a ne eh Na Nk ee fae x
MARC TETRO, INC.,,
Plaintiff, 19-cv-2691 (PKC)
-against- ORDER
ANN TREBOUX a/k/a PAULA DATESH a/k/a
JEFF WENTZEL, an individual,
Defendant.
ee ee a ee eee ee ee ee eee ee eee x

CASTEL, U.S.D.J.

In its opposition to plaintiff's motion to dismiss, defendant asserts that it served
plaintiff with the Complaint on September 24, 2019 pursuant to the Court’s Order of September
23,2019. As proof of service, it refers to a docket entry of October 18, 2019 reflecting an
affidavit of service. (DE 24.) But the affidavit of service at DE24 does not refer to service of the
Complaint on September 24 but rather to service of the October 11, 2019 Order (DE 23) on
October 14, 2019.

Thus far, plaintiff has not shown proof of service of the Complaint. File proof of

service and explanation of the discrepancy within seven days.

SO ORDERED.

P, Kevin Castel
United States District Judge

J- 27-30

 
